DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-14, filed on February 16, 2021, with respect to Claims 1 and 14 have been fully considered and are persuasive.  The 112(a) and 112(b) rejections of claims 1-20 have been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-20 are allowed.		
The following is an examiner’s statement of reasons for allowance: 	
Regarding claims 1 and 14, the closest prior art Wong et al. (US 2014/0236388 A1), Fuller (US 8,511,828 B2), Urbach et al. (US 2013/0314502 A1) and Verma (US 2016/0041628 A1) disclose most of the structural limitations. However, the combination of these references fails to teach the limitations: “wherein the at least one UAS includes a releasable payload light that is dropped from the UAS while in flight at a time during the performance so that the falling light forms part of the overall performance to the audience of the water display; and wherein at another time during the performance, the at least one UAS includes a different releasable payload which forms part of the overall performance to the audience of the water display” recited in claim 1 and “at least one releasable payload that physically detaches and falls from the at least one UAS so that the falling releasable payload is visible to the audience and forms part of the overall performance to the audience of the water display” recited in claim 14. Furthermore, the Examiner found no additional reference that would render the claims obvious.	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752